Citation Nr: 1434832	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  11-08 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for arthritis, to include as secondary to pyelonephritis.

2.  Entitlement to service connection for hypertension, to include as secondary to pyelonephritis.

3.  Entitlement to service connection for gout, to include as secondary to pyelonephritis.

4.  Entitlement to service connection for carotid stenosis, to include as secondary to pyelonephritis.

5.  Entitlement to service connection for diabetes mellitus, type II (DM), to include as secondary to pyelonephritis.

6.  Entitlement to service connection for bilateral hearing loss, to include as secondary to pyelonephritis.
7.  Entitlement to an increased disability rating in excess of 10 percent for pyelonephritis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which denied the above claims of service connection for arthritis, hypertension, gout, carotid stenosis, and DM, and an increased disability rating pyelonephritis.  The Veteran submitted a Notice of Disagreement (NOD) with this determination in June 2010, and perfected his appeal in March 2011.

In a September 2011 rating decision, the RO additionally denied the Veteran's claim of service connection for bilateral hearing loss.  The Veteran filed a NOD with this determination in September 2011.  Subsequently, in a June 2012 rating decision, the RO again denied the Veteran's claims of service connection for bilateral hearing loss, to include as secondary to pyelonephritis. 

The Veteran was afforded a Travel Board hearing before the undersigned in February 2012.  A written transcript of that hearing was prepared and incorporated into the evidence of record.  

In July 2012, the Board remanded the issues on appeal for further examination. 
This development has now been completed and the claims are ready for review. 

In August 2013, the Board referred this case for a medical expert opinion with the Veterans Health Administration (VHA).  In November 2013, February 2014, and April 2014, the Board received VHA medical opinions from a Staff Physician and Chief of Primary Care Services.  The Veteran was provided a copy of these opinions with an opportunity to present further argument and/or evidence.  

After the RO issued the final supplemental statement of the case (SSOC) in February 2013, and after the appeal was transferred to the Board, additional evidence pertinent to the appeal was obtained by the Board.  VA regulations require that pertinent evidence submitted by the appellant must be referred to the agency of original jurisdiction (AOJ) for review and preparation of a SSOC unless this procedural right is waived in writing by the appellant.  38 C.F.R. §§ 19.37, 20.1304 (2013).  In a May 2014 medical opinion response form, the Veteran noted that he did not wish to waive RO consideration of the evidence and requested that his case be remanded to the RO for consideration of the new evidence.  However, the Veteran's representative submitted a subsequent statement in June 2014 stating that the Veteran did not wish to have his claims sent back to the RO, and waived RO consideration of any additional evidence submitted subsequent to the February 2013 SSOC and VA medical opinions dated November 2014, February 2014, and April 2014.  Therefore, appellate review may proceed.

In addition to the paper claims file, the Board has reviewed the Veteran's electronic claims files (in both Virtual VA and the Veterans Benefits Management System).  A review of the documents in such file reveals that there are additional VA treatment records related to the Veteran's claims on appeal.  These records have been reviewed and considered by the Board.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (3).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The probative evidence of record does not demonstrate that the Veteran's currently diagnosed arthritis, hypertension, gout, carotid stenosis, or DM are related to his time in-service or are caused and/or aggravated by his service-connected pyelonephritis. 

2.  The Veteran's hypertension, DM, and arthritis did not manifest within one year after discharge from active service. 

3.  The Veteran's pyelonephritis was not manifested by recurrent symptomatic urinary tract infections requiring drainage/frequent hospitalization (greater than two times/year) and/or requiring continuous intermittent management, or renal dysfunction where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  

4.  The competent and probative evidence of record does not show that the Veteran's service-connected pyelonephritis is so exceptional or unusual that referral for extraschedular consideration by designated authority is required. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis, to include as secondary to service-connected pyelonephritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

2.  The criteria for service connection for hypertension, to include as secondary to service-connected pyelonephritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

3.  The criteria for service connection for gout, to include as secondary to service-connected pyelonephritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

4.  The criteria for service connection for carotid stenosis, to include as secondary to service-connected pyelonephritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

5.  The criteria for service connection for DM, to include as secondary to service-connected pyelonephritis, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2013).

6.  The criteria for a rating in excess of 10 percent for residuals of pyelonephritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.115a, Diagnostic Codes 7504 (2013).

7.  Application of the extraschedular rating provisions is not warranted in this case.  38 C.F.R. § 3.321(b) (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

Here, the duty to notify was satisfied by way of letters sent to the Veteran in December 2009 and March 2010 that fully addressed all notice elements and was sent prior to the initial AOJ decision in this matter.  The letters informed the Veteran of what evidence was required to substantiate the claims and of the Veteran's and VA's respective duties for obtaining evidence.  The letters also provided notice regarding how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  An additional August 2012 letter was sent to the Veteran that addressed all notice elements as pertains to secondary service connection.  Although the letter was delivered after the initial denial of the claims, the AOJ subsequently readjudicated the claims based on all the evidence in the February 2013 SSOC.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant notification letter followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).  Thus, the Veteran was not precluded from participating effectively in the processing of his claims and the late notice did not affect the essential fairness of the decision.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007). 

VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claims for the benefit sought unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  This duty includes assisting with the procurement of relevant records, including pertinent treatment records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits, such as obtaining VA and private medical records, and providing him with VA examinations in February 2010, May 2010, and January 2013.  The Veteran has not indicated that he has received additional relevant treatment for arthritis, hypertension, gout, carotid stenosis, DM, or pyelonephritis.  In an August 2012 statement, the Veteran reported that the items requested by the VA, to include VA and private treatment records, had already been furnished innumerable times to VA offices.  Additionally, the Veteran submitted a February 2013 Expedited Processing Waiver Form, which noted that the Veteran did not have any additional evidence regarding the claims on appeal.  Furthermore, VHA medical opinions were obtained in November 2013, February 2014 and April 2014.  The Board finds the opinion is adequate to decide the claim.  The Veteran was afforded an opportunity to review the opinions and submit additional evidence or argument.  The Board thus concludes that there are no additional treatment records outstanding with respect to these claims.   Consequently, the duty to notify and assist has been satisfied as to the claim now being finally decided on appeal.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).
Lastly, the record fails to show harmful error under Bryant as the development (medical examination and nexus opinion) necessary to substantiate the claim was conducted.  See Bryant v. Shinseki, 23 Vet. App. 488, 498-99 (2010) ("[A]lthough the Board hearing officer did not explicitly lay out the material issues of medical nexus and current disability, the record reflects that they were developed by the Secretary-to include medical examination reports on each of these disabilities and any nexus to service-and there was no indication that the represented appellant had any additional information to submit.  Accordingly, the "clarity and completeness of the hearing record" was intact with respect to these disabilities and the purpose of § 3.103(c)(2) was fulfilled.").

II. Service Connection

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there generally must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  Certain listed disabilities, such as hypertension, DM, and arthritis, may be presumed to have been incurred during active military service if manifested to a degree of 10 percent within the first year following 90 days or more active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).

Service connection may also be established on a secondary basis for disability which is proximately due to, or the result of, a service connected disease or injury.  See 38 C.F.R. § 3.310(a) (2013).  The Court has construed this provision as entailing "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) evidence of a current disability; (2) a service-connected disability; and (3) evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded to the Veteran.

Background

The Veteran contends that his arthritis, hypertension, gout, carotid stenosis, and DM are caused and/or aggravated by his service-connected pyelonephritis.  

The Veteran's private and VA treatment records document diagnoses of and treatment for arthritis, hypertension, gout, carotid stenosis, and DM.  In November 2009, a note from the Veteran's private treating physician said that the Veteran had chronic kidney disease, probably stage 2, but it was very difficult to tell whether it was attributable to the original disability, which dated back to 1957.  The physician further stated that the more relevant issue was the symptoms the Veteran was complaining of, and with this degree of kidney function, he thought the only thing that was being affected was his blood pressure.  In November 2009, a note from a VA physician stated that the Veteran had complex hypertension and aortic stenosis, and that it was possible/probable that these illnesses might be a consequence of his prior pyelonephritis.  The physician further stated that these problems also can be associated with other problems such as fatigue and shortness of breath.  A June 16, 2010, letter from the Veteran's VA provider stated that it was at least as likely as not that his hypertension was caused by chronic pyelonephritis.  On June 18, 2010, the Veteran's primary care provider noted that, following a diagnosis of pyelonephritis many years prior, he developed hypertension, arthritis, and gout.  She noted that it was difficult to say whether these conditions have arisen due to pyelonephritis, however, it was as likely as not that pyelonephritis "could" be the source of these ailments.  

In May 2010, the Veteran was provided very thorough VA examinations in conjunction with his claims for service connection.  Following an extensive review and recitation of the medical evidence to date, the examiner opined that each disorder was not likely caused by, or a result of, the Veteran's pyelonephritis.  

In reference to the Veteran's DM, the VA examiner noted that according to the on-line medical reference Up-To-Date, diabetes is caused by a complex interaction of environmental and predisposed genetic factors.  Many people with type 2 diabetes have a family member with either type 2 diabetes or medical problems associated with diabetes, such as high cholesterol levels, high blood pressure, or obesity. The lifetime risk of developing type 2 diabetes is five to ten times higher in first-degree relatives of a person with diabetes compared to a person with no family history of diabetes.  The likelihood of developing diabetes is greater in certain ethnic groups, such as people of Hispanic, African, and Asian descent.  Environmental factors, such as what you eat and how active you are, combined with genetic causes, influence the risk of developing type 2 diabetes.  

In reference to the Veteran's carotid stenosis, the VA examiner stated that according to the on-line medical reference Up-To-Date, major risk factors in the development of carotid artery stenosis included hypertension, diabetes mellitus, smoking, and dyslipidemia.  Therefore, it was not at least as likely as not that carotid stenosis was the result of service-connected pyelonephritis.

In reference to the Veteran's hypertension, the VA examiner stated that according to the on-line medical reference Up-To-Date, hypertension was a frequent finding in both acute and chronic kidney disease, particularly with glomerular or vascular disorders.  However, the incidence of hypertension and its pathogenesis vary with the type of renal disease and its duration.  Therefore, it was not as least as likely as not that hypertension was caused by or a result of service-connected pyelonephritis.  

The VA examiner also stated that according to the online medical reference Up-To-Date what a typical attack of acute gouty arthritis included.  Additionally, the examiner stated that osteoarthritis results from a complex interplay of multiple factors including joint integrity, genetics, local inflammation, mechanical forces, and cellular and biochemical processes.  A discussion of how these factors interact to cause cartilage loss and related boney changes are presented separately.  Rarely, inherited conditions may predispose individuals to develop osteoarthritis.  For the majority of patients, osteoarthritis was linked to one or more factors, such as ageing, occupation, trauma, and repetitive, small insults over time.  These associations are strongest for osteoarthritis of the knee and hand, and are less strong for the hip.  Therefore, it was not at least as likely as not that degenerative disease of the left elbow, ankles, feet, and gout are the result of service-connected pyelonephritis.      

The Veteran was afforded another VA examination in January 2013 to assess his current disabilities and determine whether they were caused and/or aggravated by his service-connected pyelonephritis.  The examiner noted that the claims file and electronic record were reviewed.  After examining the Veteran, the examiner concluded that the claimed conditions were less likely than not proximately due to or the result of the Veteran's service-connected condition.  The examiner stated that the C&P examination dated February 2010 stated that the Veteran's last UTI was in1960, and treatment for pyelonephritis was in the late 1950's.  The Veteran concurred that this was correct and stated he had no additional treatment for a kidney infection and had no ongoing medical management for persistent, recurrent kidney infection.  Additionally, the examiner noted that current and the last VA examination lab values reflect normal kidney function.  The examiner discussed the Veteran's specific diagnoses further.

The examiner stated that the etiology of the Veteran's DM, type II was attributed to a complex interaction of environmental factors (such as what you eat and how active you are), combined with genetic causes.  The likelihood of developing type II diabetes is greater in certain ethnic groups, such as people of Hispanic, African, and Asian descent ((c) 2013 Up-to-date, Inc).   Additionally, the examiner stated that pyelonephritis is not considered an environmental factor, genetic factor, or other contributive factor in the development of DM, type II.  The examiner concluded that it was less likely than not (less than 50 percent probability) that DM was caused by or aggravated by the Veteran's service-connected pyelonephritis.

Additionally, the VA examiner noted that VA electronic records noted a diagnosis of unspecified essential hypertension.   The examiner stated that essential hypertension indicates that no specific medical cause can be found to explain the condition.  She noted that the January 2010 CT angiography of the renal arteries and abdominal aorta showed no renal artery stenosis, which ruled out structural effect from the kidneys affecting the Veteran's hypertension.  Lab values from the current examination and February 3, 2010 showed normal kidney function.  It was noted that the Veteran's urine showed proteinuria, first documented on February 3, 2010.   This onset correlates with his diabetes mellitus, type II.  The proteinuria was better explained as secondary to the Veteran's diabetes.  The examiner concluded that it was less likely than not (less than 50 percent probability) that the Veteran's hypertension was caused by or aggravated by his service-connected pyelonephritis.

Furthermore, the examiner stated that the Veteran had aortic stenosis (AS).  She further noted that the three primary causes of valvular AS are: 1) a congenitally abnormal valve with superimposed calcification (unicuspid or bicuspid); 2) calcific disease of a tri-leaflet valve; and 3) rheumatic valve disease.  Therefore, the examiner opined that it was less likely than not (less than 50 percent probability) that the Veteran's cardiac condition was caused by or aggravated by his service-connected pyelonephritis.  The examiner also noted  that it was reported within a treatment note dated August 27, 2009, that the Veteran had recently been evaluated by a cardiovascular specialist and was found to have left carotid plaque buildup for which he underwent a left carotidendarterectomy.  Findings were consistent with atherosclerosis, not due to any type of kidney condition, to include pyelonephritis.  A long history of dyslipidemia (a main risk factor in the development of atherosclerosis) was well documented within the Veteran's VA treatment records.  Moreover, he had a history of resisting and refusing to medically manage it.   One specific examination was annotated in a clinical note dated September 24, 2009 (wi-general/primary care).  The physician documented that the Veteran "adamantly refuses to take cholesterol medications."  Therefore, the VA examiner concluded that it was less likely than not (less than 50 percent probability) that the Veteran's carotid artery blockage was caused by or aggravated by his service-connected pyelonephritis.

Additionally, the examiner stated that the occurrence of gout could be correlated with the Veteran's dietary habits, as evidenced in treatment records.  Specifically, one particular clinical notation by his primary care provider at the Wichita VA Medical Center, dated September 24, 2009, stated that during a scheduled annual follow-up appointment he reported flare-ups of his gout.  He reported he had been eating a lot of "wild cup Alaskan canned salmon" for health purposes, and it was noted this was a food high in purine.  The Veteran questioned if that could be the reason he was having frequent flare-ups of his gout. The examiner noted that gout was typically the result of hyperuricemia, generally caused by an overproduction of uric acid and/or by overconsumption of purine-rich foods that are metabolized to urate (Monach, Paul, MD and Becker, Michael, MD.  Pathophysiology of gouty arthritis. (c) 2013 Up-to-date, Inc).  Therefore, the examiner concluded that it was less likely than not (less than 50 percent probability) that the Veteran's gout was caused by or aggravated by his service-connected pyelonephritis.

Lastly, the examiner stated that osteoarthritis occurs predominantly as a result of, but is not limited to: genetic predisposition, exercise and mechanical loading, sex hormones, and aging, with the biggest correlation to osteoarthritis related to aging (Pathogenesis of osteoarthritis. (c) 2013 Up-to-date, Inc).  The VA examiner concluded that it was less likely than not (less than 50 percent probability) that the Veteran's arthritis was caused by or aggravated by his service-connected pyelonephritis.

Additionally, the Board sought a medical opinion from a VHA expert internist for further information regarding the Veteran's claims of service connection.  The Chief of Primary Care Services and a Staff Physician of Primary Care submitted November 2013, February 2014, and April 2014 medical opinions.  
In a November 2013 letter, the Primary Care physicians noted that they were unable to locate specific medical evidence in the claims file that was discussed in the VHA opinion request.   The medical documents were tabbed by the Board and sent back to the physicians for a more in depth review of the medical evidence and medical opinion pertaining to the issues of service connection on appeal.

The VHA experts submitted a February 2014 medical opinion.  They stated that they re-reviewed the records provided, and located the referenced letters (November 30, 2009 letter from Dr. Humphrey, the June 16, 2010 letter from Dr. Humphrey, and the June 18, 2010 letter from Dr. Madril) as well as the examination reports (May 2010 and January 2013).  The physicians noted that these referenced letters were tepid in supporting that the Veteran's' arthritis, hypertension, gout, carotid stenosis, or diabetes mellitus, Type II were either caused or aggravated by pyelonephritis.  Dr. Humphrey stated "these illnesses might be a consequence of his prior pyelonephritis," and Dr. Madril used the stock phrase "as likely as not."  In addition, an outside nephrologist, Dr. Kovach, rendered an opinion on November 20, 2009 that "it was very difficult to tell whether it is attributable to the original disability which dated back to 1957."  The VHA physicians noted that the examination reports were thorough, and that they agreed with them.  They further stated that looking beyond the Veteran's record, there was scant if any medical literature that supported that any of these conditions, including hypertension, were common or event likely sequelae of pyelonephritis in adults.  In terms of known pathogenesis of these conditions, only hypertension occurring as a result of renal damage appeared to have the potential of being part of a causal pathway.  Renal scarring was also seen in some women who had had acute pyelonephritis, but this small study did not mention the development of any of these other conditions as a result.  However, this lack of a compelling story for pathogenesis and lack of strong support of such a causal pathway in the literature combined with a distant history of the Veteran's condition (1957 per the record) and no data in the record providing evidence of damage to the kidney from his past history of pyelonephritis, lead the VHA physicians to determine that it was less likely than not that any of these conditions were caused by pyelonephritis in the Veteran.  

Additionally, the VHA physicians submitted an April 2014 addendum to their previous February 2014 medical opinion.  The physicians noted that their February 2013 letter regarding the question of the role of pyelonephritis in the pathogenesis of these conditions in fact addressed both cause and aggravation.  As such, they restated their conclusion as follows: "However, this lack of a compelling story for pathogenesis and lack of strong support  of such a causal pathway in the literature combined with a distant history of this patient's condition (1957 per the record) and no data in the record providing evidence of damage to the kidney from his past history of pyelonephritis leads us to determine it is less likely than not that any of these conditions were caused or aggravated by pyelonephritis in this patient."

Analysis

The Board finds that the weight of the competent evidence shows that the Veteran is not entitled to service connection for arthritis, hypertension, gout, carotid stenosis, or DM.  Although he has current diagnoses of arthritis, hypertension, gout, carotid stenosis, and DM, the existing probative medical evidence does not show that these conditions were manifested in service, are otherwise related to service, or secondary to a service-connected disability.  

Concerning in-service incurrence, the Veteran's service treatment records are completely unremarkable for any relevant complaints, treatment, or diagnoses of arthritis, hypertension, gout, carotid stenosis, or DM.  Additionally, the Veteran does not contend that these conditions are a result of his time in-service, but rather that they were caused and/or aggravated by his service-connected pyelonephritis.  This is probative evidence against the notion that the Veteran's current diagnoses of arthritis, hypertension, gout, carotid stenosis, or DM are a direct result of disease or injury incurred during his military service.  See Struck v. Brown, 9 Vet. App. 145 (1996).

Additionally, there is no medical evidence of record showing that the Veteran's hypertension, DM, or arthritis were manifested during his first post-service year.  There is no objective indication of these particular conditions documented in VA or private treatment records until approximately four decades after his discharge from service.  The Veteran does not contend that these disorders manifested within one year of his discharge from service.  Therefore, there is no competent and credible evidence of record showing that the Veteran's hypertension, DM, or arthritis were manifested during the Veteran's first year following discharge from active duty, and presumptive service connection for hypertension, DM, or arthritis as a chronic disease is not warranted.  See 38 C.F.R. §§ 3.307, 3.309.

The Board recognizes that the record contains conflicting medical evidence as to the etiology of the Veteran's hypertension, carotid stenosis, arthritis, and gout.  The Board must thus determine how much weight to afford the opposing opinions.  See Guerrieri v. Brown, 4 Vet. App. 467, 471 (1993).  The Board may weigh one medical professional's opinion over another, depending on factors such as the reasoning employed by the medical professionals and whether or not, and the extent to which, they reviewed prior evidence.  Id. at 470-71.  ("The probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusions that the physician reaches.").

The Board must provide adequate reasons and bases if it adopts one medical opinion over another.  Owens v. Brown, 7 Vet .App. 429, 433 (1995) (noting that the Board may "favor the opinion of one competent medical expert over that of another when the Board gives an adequate statement of reasons and bases").  In assessing evidence such as medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight of the credibility of the evidence in the adjudication of the merits.  See Hernanadez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

While the November 2009 note from the Veteran's private physician stated that the Veteran's blood pressure was being affected by his kidney function and the June 2010 letter from the Veteran's VA provider stated that it was at least as likely as not that his hypertension was caused by chronic pyelonephritis, there were no rationales provided by the physicians on how they came to their conclusions.  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion...must support its conclusions with an analysis that the Board can consider and weigh against contrary opinions").  Additionally, as stated above, the November 2009 note from a VA physician stated that the Veteran had complex hypertension and aortic stenosis, and that it was possible/probable that these illnesses might be a consequence of his prior pyelonephritis.   Further, the June 2010 note from the Veteran's primary care provider stated that following a diagnosis of pyelonephritis many years prior, he developed hypertension, arthritis, and gout.  She noted that it was difficult to say whether these conditions have arisen due to pyelonephritis, however, it was as likely as not that pyelonephritis "could" be the source of these ailments.  The Board finds that these opinions are clearly speculative and cannot support the claim.  Obert v. Brown, 5 Vet. App. 30, 33(1993) (medical opinions that are speculative, general, or inconclusive in nature cannot support a claim); Bostain v. West, 11 Vet. App. 124, 127-28, quoting Obert v. Brown, 5 Vet. App. 30, 33(1993) (a medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship).  See also Warren v. Brown, 6 Vet. App. 4, 6(1993) (a doctor's statement framed in terms such as "could have been" is not probative).  Also, no supporting rationale was provided which lessens the probative value of the opinions.  Stefl, 21 Vet. App. at 124 (2007).

The January 2013 VA examiner concluded that it was less likely than not that the Veteran's claimed conditions were caused by or aggravated by the Veteran's service-connected pyelonephritis for the reasons stated below.  The Veteran stated he had no additional treatment (other than the 1950's and 1960's) for a kidney infection and had no ongoing medical management for persistent, recurrent kidney infection.  Additionally, the examiner noted that the current and last VA examination lab values reflect normal kidney function.  

The VA examiner also noted that the etiology of the Veteran's DM, type II was attributed to a complex interaction of environmental factors (such as what you eat and how active you are), combined with genetic causes.  Pyelonephritis is not considered an environmental factor, genetic factor, or other contributive factor in the development of DM, type II.  Additionally, no specific medical cause can be found to explain essential hypertension.  The January 2010 CT angiography of the renal arteries and abdominal aorta showed no renal artery stenosis, which ruled out structural effect from the kidneys affecting the Veteran's hypertension.  Lab values from the current examination and February 2010 showed normal kidney function.  It was noted that the Veteran's urine showed proteinuria, first documented on February 3, 2010.   This onset correlates with his diabetes mellitus, type II.  The proteinuria is better explained as secondary to the Veteran's diabetes.  Furthermore, the three primary causes of valvular aortic stenosis were listed as: 1) a congenitally abnormal valve with superimposed calcification (unicuspid or bicuspid); 2) calcific disease of a tri-leaflet valve; and 3) rheumatic valve disease.  Additionally, cardiovascular specialist findings were consistent with atherosclerosis, not due to any type of kidney condition, to include pyelonephritis.  A long history of dyslipidemia (a main risk factor in the development of atherosclerosis) was well documented within the Veteran's VA treatment records.  Moreover, he had a history of resisting and refusing to medically manage it.  The examiner also stated that the occurrence of gout could be correlated with the Veteran's dietary habits, as evidenced in treatment records.  The September 2009 Wichita VA Medical Center record noted that gout was typically the result of hyperuricemia, generally caused by an overproduction of uric acid and/or by overconsumption of purine-rich foods that are metabolized to urate.  Lastly, the examiner stated that osteoarthritis occurs predominantly as a result of, but is not limited to: genetic predisposition, exercise and mechanical loading, sex hormones, and aging, with the biggest correlation to osteoarthritis related to aging.  

Additionally, the VHA physicians noted that the medical opinions and examinations of record were tepid in supporting that the Veteran's arthritis, hypertension, gout, carotid stenosis, or diabetes mellitus, Type II were either caused or aggravated by pyelonephritis.  They further stated that looking beyond the Veteran's record, there was scant if any medical literature that supported that any of these conditions, including hypertension, were common or event likely sequelae of pyelonephritis in adults.  In terms of known pathogenesis of these conditions, only hypertension occurring as a result of renal damage appeared to have the potential of being part of a causal pathway.  However, this lack of a compelling story for pathogenesis and lack of strong support of such a causal pathway in the literature combined with a distant history of the Veteran's condition (1957 per the record) and no data in the record providing evidence of damage to the kidney from his past history of pyelonephritis, lead the VHA physicians to determine that it was less likely than not that any of these conditions were caused or aggravated by pyelonephritis in the Veteran.  

The VA examiner's and VHA physician's opinions noted above are based on review of the claims folder, including the Veteran's service treatment records, and the opinions thoroughly discuss the Veteran's pertinent in-service and post-service medical records.  The VA examiner and VHA physicians offered a detailed explanation of the rationale for the opinions rendered that incorporates both the facts of the Veteran's case and the pertinent medical principles.  Given the VA examiner's and VHA physician's access to the claims folder and the thoroughness and detail of the opinions, the Board finds these opinions to be highly probative in determining whether service connection for arthritis, hypertension, gout, carotid stenosis, and DM is warranted.

The Board has carefully considered the Veteran's assertions that his arthritis, hypertension, gout, carotid stenosis, and DM are related to his service-connected pyelonephritis.  However, as a layperson with no demonstrated medical training or experience, he is not competent to give a medical opinion on the diagnosis, causation, or aggravation in the context of the particular claims at issue because the question presented here involves a complex medical matter.  See Kahana v. Shinseki, 24 Vet. App.  428, 435 (2011).  The Board acknowledges that the Veteran is competent to give evidence about the symptoms that he has experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency must be distinguished, however, from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997). 

The Federal Circuit Court has recognized the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).  The probative medical evidence in the file shows that the Veteran's arthritis, hypertension, gout, carotid stenosis, and DM, as stated in the VA medical opinions above, were not caused or aggravated by his service-connected pyelonephritis.

There can be no doubt from review of the record that the Veteran rendered honorable and faithful service for which the Board is grateful, and the Veteran is sincere in his belief that his arthritis, hypertension, gout, carotid stenosis, and DM are related to his service-connected pyelonephritis.  While the Board has carefully reviewed the record in depth, it has been unable to identify a basis upon which service connection may be granted.  The Board has also carefully considered the benefit of the doubt rule, but as the preponderance of the evidence is against the claims, the evidence is not in equipoise, and there is no basis to apply it.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III. Increased Rating

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

When VA grants a claim for an increased rating, it may assign an effective date up to one year before the date the claimant's application for increase was received, provided it is factually ascertainable that an increase in disability occurred within that timeframe.  38 U.S.C.A. § 5110(b)(2); Hart, 21 Vet. App. 505, 509 (2007). Here, the relevant evidentiary window begins one year before the Veteran filed his claim for increased rating (October 2009), and continues to the present time.

The Veteran bears the burden of presenting and supporting his claim for benefits.  38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  Id.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

The Board has reviewed all of the evidence in the Veteran's claims file, including private and VA treatment records, VA examination reports, and statements submitted in support of his claim.  In this regard, the Board notes that, although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, all of the extensive evidence of record.  Indeed, it has been held that while the Board must review the entire record, it need not discuss each piece of evidence in rendering a decision.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board's analysis will focus specifically on the evidence that is needed to substantiate the Veteran's claim for an increased disability rating for his pyelonephritis.  

The Veteran's  pyelonephritis is currently rated as 10 percent disabling under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7504.  Under this regulatory provision, pyelonephritis is to be rated as renal dysfunction or urinary tract infection, whichever is predominant.  The ratings for voiding dysfunction and renal dysfunction are found at 38 C.F.R. § 4.115a.

Pursuant to 38 C.F.R. § 4.115a , a urinary tract infection that requires long term drug therapy, 1-2 hospitalizations per year and/or requires intermittent intensive management, a 10 percent disability rating is warranted.  When a urinary tract infection is manifested by a recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year) and/or requires continuous intermittent management, a 30 percent disability rating is warranted.

Pursuant to 38 C.F.R. § 4.115a, renal dysfunction where albumin and casts with history of acute nephritis; or hypertension non-compensable under diagnostic code 7101 warrants a 0 percent disability rating.  Renal dysfunction where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101 warrants a 30 percent disability rating.  Renal dysfunction with constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under Diagnostic Code 7101 warrants a 60 percent disability rating.  Renal dysfunction characterized by persistent edema and albuminuria with BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or a limitation of exertion warrants an 80 percent disability rating.  Renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, blood urea nitrogen (BUN) more than 80mg% [milligrams per 100 milliliters]; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular, warrants a 100 percent disability rating.  38 C.F.R. § 4.115a.

Background

The Veteran contends that his service-connected pyelonephritis is worse than is currently evaluated.

The evidence of record includes a November 2009 note from the Veteran's private treating physician.  In reviewing the Veteran's laboratory studies, the physician stated that the Veteran had minimal proteinuria.  The physician noted that the Veteran had chronic kidney disease, probably stage 2, but it was very difficult to tell whether it was attributable to the original disability, which dated back to 1957.  The physician pointed out that he was happy to see that the Veteran's renal function was still doing as well as it was.    

The Veteran was afforded a VA examination in February 2010.  The examiner noted that the Veteran did not have a history of recurrent urinary tract infections, obstructed voiding (urinary retention), urinary tract stones, renal dysfunction or renal failure, acute nephritis, or hydronephritis.  The examiner noted that the Veteran's last urinary tract infection was in 1960.  Recently, he had extreme fatigue and lower leg pain.  The Veteran underwent extensive testing and workup by a cardiovascular specialist about one year ago, without new findings.  The examination report also included lab results that were not interpreted by the examiner.  The examiner concluded that the Veteran had a history of pyelonephritis, which was currently asymptomatic and proteinuria. 

The Veteran's kidney function was also discussed in a September 2011 VA examination report in reference to the Veteran's hearing loss disability, which is not currently on appeal.  In discussing the Veteran's current condition, the examiner stated that the Veteran did not have chronic kidney disease, and had normal kidney function.  A history of pyelonephritis did not constitute chronic kidney disease.  Additionally, the examiner stated that based on the current lab values demonstrating normal kidney function, the Veteran did not have any abnormalities of his kidneys.  While he did have a history of mild pyelonephritis back in the late 1950's, any medication given to him at that time did not affect his kidney function.  

The Board also observes that at the February 2012 hearing, the Veteran reported recent symptoms of extreme itching that he contended was a symptom of increased kidney disease according to information he obtained from his doctors.  

The Veteran was afforded a kidney VA examination in January 2013 to assess the current symptoms of his pyelonephritis.  The examiner noted that the claims file and electronic record were reviewed.  Within the claims file, there were no notations for symptomatic urinary tract infections requiring drainage/hospitalization or requiring continuous intensive management seen.   The Veteran concurred that information was correct and stated that he had not had an occurrence of a symptomatic urinary tract infection since 1957 and had no ongoing management of his pyelonephritis requiring continuous intensive management.  Additionally, the Veteran concurred and stated his last kidney infection was in 1957.  There was no objective evidence of renal dysfunction seen within the claims file, as shown on the February 3, 2010 and January 31, 2013 lab values, as they were normal.  There was no indication of renal compromise noted in a CT angiography dated June 13, 2010, which reported no evidence of significant arterial narrowing of the renal arteries, bilaterally.  It was noted atherosclerotic calcifications in the aorta and  iliac vessels consistent with atherosclerosis.   There was 1+ proteinuria with urine taken that day.  The Veteran did have comorbid medical conditions, to include DM, which can affect the kidney.  

Upon examination, the VA examiner noted that the Veteran had signs of renal dysfunction, to include proteinuria, which did not require dialysis.  Later in the report, the examiner noted that the onset of proteinuria in the urine (February 2010) correlated with his diabetes mellitus, type II.  The proteinuria was better explained as secondary to the Veteran's diabetes, not his pyelonephritis.  Additionally, the examiner mentioned that the Veteran did not have a history of recurrent symptomatic urinary tract or kidney infections.  Further, the Veteran's kidney condition did not impact his ability to work. The examiner concluded that there as a right lower leg edema, not related to kidney function or a kidney condition, but secondary to what he described as a procedure for a 'blockage" or a blood clot in the left leg; the Veteran reported onset of his right lower leg edema following this procedure.  

Analysis

The preponderance of the above evidence demonstrates that the Veteran is not entitled to a disability evaluation in excess of 10 percent for his pyelonephritis.  

As already noted, the next-higher disability evaluation of 30 percent for renal dysfunction is warranted where albumin is constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under Diagnostic Code 7101.  

The Veteran reported that his last treatment for pyelonephritis or a kidney infection was in the late 1950's.  The Veteran also reported at the January 2013 VA examination that he had no additional treatment for a kidney infection and had no ongoing medical management for persistent, recurrent kidney infection.  The February 2010 VA examiner noted that the Veteran did not have a history of renal dysfunction or renal failure.  The examiner concluded that the Veteran had a history of pyelonephritis, which was currently asymptomatic and proteinuria. Additionally, the September 2011 VA examiner stated that a history of pyelonephritis did not constitute chronic kidney disease.  Further, the examiner stated that based on the current lab values demonstrating normal kidney function, the Veteran did not have any abnormalities of his kidneys.  While he did have a history of mild pyelonephritis back in the late 1950's, any medication given to him at that time did not affect his kidney function.  In addition, the January 2013 VA examiner noted that there was no objective evidence of renal dysfunction seen within the claims file, as shown on the February 2010 and January 2013 lab values, as they were normal.  There was no indication of renal compromise noted in a CT angiography dated June 13, 2010, which reported no evidence of significant arterial narrowing of the renal arteries, bilaterally.  The January 2013 examiner noted that while the Veteran's urine showed proteinuria, first documented on February 3, 2010,  the onset correlated with his diabetes mellitus, type II.  Therefore, the presence of proteinuria was better explained as secondary to the Veteran's diabetes.  As noted above, the Veteran's claim of service connection for DM was denied.  Furthermore, while the November 2009 note from the Veteran's private treating physician stated that the Veteran had chronic kidney disease, probably stage 2, he noted that it was very difficult to tell whether it was attributable to the original disability, which dated back to 1957.  Additionally, the physician pointed out that he was happy to see that the Veteran's renal function was still doing as well as it was.   Further, in reviewing the Veteran's laboratory studies, the physician stated that the Veteran had minimal proteinuria.  Therefore, the preponderance of the evidence demonstrates that the Veteran has not suffered from renal dysfunction at any time during the appeals period related to his service-connected pyelonephritis, which would warrant an increased 30 percent disability rating.  

The Board has also considered whether a higher disability rating would be warranted based on urinary tract infection.  Under this formula, a 30 percent rating is warranted when a urinary tract infection is manifested by a recurrent symptomatic infection requiring drainage/frequent hospitalization (greater than two times/year) and/or requires continuous intermittent management a 30 percent disability rating is assigned.  As stated at both the February 2010 and January 2013 VA examinations, the Veteran's last UTI was in 1960.  The February 2010 VA examiner noted that the Veteran did not have a history of recurrent urinary tract infections, obstructed voiding (urinary retention), or urinary tract stones.  The January 2013 examiner noted that within the claims file, there were no notations for symptomatic urinary tract infections requiring drainage/hospitalization or requiring continuous intensive management seen.  As such, a higher 30 percent disability evaluation based on urinary tract infection is not warranted.  

The Veteran is competent to report on symptoms and credible in his belief that he is entitled to a higher disability rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the disability based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination of the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

For the reasons and bases provided above, the preponderance of the evidence in this case is against the Veteran's claim for a disability rating in excess of 10 percent for pyelonephritis.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997). Accordingly, the Veteran's claim for an increased rating for pyelonephritis is denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001). 

IV.  Extraschedular Consideration

The rating schedule represents, as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b).  To afford justice in exceptional situations, an extraschedular rating can be provided.  38 C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The Veteran's service-connected pyelonephritis is currently asymptomatic and his liver function was found to be normal.  No exceptional or unusual features have been clinically associated to the disability.  The Veteran's pyelonephritis has not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disability.  See 38 C.F.R. § 4.115b, Diagnostic Codes 7504.  For this reason, referral for consideration of an extraschedular rating is not warranted for this claim.  


ORDER

Service connection for arthritis, to include as secondary to pyelonephritis, is denied.

Service connection for hypertension, to include as secondary to pyelonephritis, is denied.

Service connection for gout, to include as secondary to pyelonephritis, is denied.

Service connection for carotid stenosis, to include as secondary to pyelonephritis, is denied.

Service connection for diabetes mellitus, type II, to include as secondary to pyelonephritis, is denied.

Entitlement to an increased disability rating in excess of 10 percent for pyelonephritis is denied.  


REMAND

A review of the record discloses further development is needed with respect to the Veteran's claim of entitlement to service connection for bilateral hearing loss, to include as secondary to pyelonephritis.

A review of the record reflects that the Veteran filed a timely September 2011 NOD with respect to the RO's September 2011 rating decision denying his claim of service connection for bilateral hearing loss.  In a June 2012 rating decision, the RO again denied the Veteran's claim of service connection for bilateral hearing loss, to include as secondary to service-connected pyelonephritis.  However, no subsequent action was taken to the Veteran's initial September 2011 NOD of the RO's September 2011 rating decision, such as supplying the Veteran with a Statement of the Case (SOC), in reference to his claim of service connection for bilateral hearing loss.  Where a notice of disagreement has been timely filed with regard to an issue, and a SOC has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).  Therefore, the Board finds that a remand is necessary for the issuance of a statement of the case for the issue of service connection for bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

The RO should issue the Veteran a SOC pertaining to the issue of entitlement to service connection for bilateral hearing loss.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


